Prim, J.
It is contended that the act of the legislature authorizing the removal of the county seat of Umatilla county is unconstitutional, and that all the proceedings under it are void, for the reason, it is claimed, that several distinct subjects of legislation are embraced in the act, and whereas only one subject is expressed in the title.
Art. 4, sec. 20, of the constitution, provides that “every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title. But if any subject shall be embraced in an act which shall not be expressed in the title, such act shall be void only as to so much thereof as shall not be expressed in the title.”
The title of this act is, “an act to change the location of the county seat of Umatilla county.” It is true that this act provides for the submission of the question of the change of location to the voters, the selection of the new site and the removal of the county buildings; but we apprehend that those are all matters properly connected with the “change of the location,” which is the subject expressed in the title of the act. If the construction contended for by appellants should prevail, the title of a bill would necessarily be nearly as long as the act itself. Such a construction we apprehend was never contemplated By the convention in adopting this provision of the constitution. The object of the provision evidently was to prevent matters wholly foreign and disconnected from the subject expressed in the title from being inserted in the body of the act. This restriction is a very important one, and well calculated to prevent imposition being practiced - upon unsuspecting members, by procuring their votes for bills with fair titles, which contain objectional matters unconnected with the subject expressed in the title. By this act, the change'of location of the county seat was made to depend upon the vote of the electors of the county. This act was authorized by art. 1, sec. 21, which provides that “laws locating county may take effect or not upon a vote of the electors interested.”
*518A further objection is made to this act of the legislature, because it authorizes the appointment of three commissioners by the county court, to select the particular site upon which to erect the county buildings. This, it is claimed, was delegating legislative authority, but we think this point is not well taken; for it had already been decided by the electors of the county, that the county seat should be located at a point on the upper Umatilla, somewhere between Wild Horse and Birch Creeks, which were only a few miles apart. The land between these two points was owned by different individuals, and the business of the commissioners was to select the particular site or piece of land somewhere between these points, upon which to erect the county buildings, and make an arrangement with the owner thereof, to obtain the title. Suppose the legislature should pass an act, locating the county seat of Marion County, at the city of Salem. Salem is quite 'a large place, and its corporate limits are quite extensive; the city is laid off into blocks and lots, and these are owned by different persons. Would it be nece'ssary, in order to make the act valid, for the legislature, after locating the county seat at Salem, to go on in detail, and provide that the county buildings should be erected upon a certain block, in a. certain part .of the city. We think not. In such-case, the county commissioners would be authorised to. select the best site they could, anywhere within the city limits. Bor these reasons, we hold that the act of the legislature, locating the county seat of Umatilla, and the proceedings of the defendants under the same, were valid.' The decree of the circuit court dismissing the bill, is affirmed.